COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-06-278-CV
 
 
ROBERT SOLIS                                                                    APPELLANT
 
                                                   V.
 
JOSEPH C. BOYLE,                                                               APPELLEES
RICHARD
WATHAN, 
MARY
JO BALLARD, 
AND
JOHN BLACK
                                              ------------
 
             FROM
THE 89TH DISTRICT COURT OF WICHITA
COUNTY
 
                                              ------------
 
                        MEMORANDUM
OPINION[1]
 
      ‑‑‑‑‑‑‑‑‑‑‑‑
 
Robert Solis is attempting to
appeal the trial court=s judgment
dismissing his lawsuit against Joseph C. Boyle, Richard Wathan, Mary Jo
Ballard, and John Black.  We dismiss the
appeal for want of jurisdiction.




The trial court=s judgment was signed on March 23, 2006, and a motion to set aside the
judgment was filed on April 24, 2006. 
Therefore, appellant=s notice of appeal was due on June 21, 2006 but was not filed until
August 14, 2006.[2]
On August 16, 2006, we
notified appellant by letter of our concern that we lacked jurisdiction over
the appeal because his notice of appeal was untimely and that his appeal would
be dismissed unless he filed a response showing grounds for continuing the
appeal.[3]  Appellant=s response to our jurisdiction letter does not state grounds for
continuing the appeal.  Accordingly, we
dismiss the appeal for want of jurisdiction.[4]
 
PER CURIAM
 
PANEL
D:  CAYCE, C.J.; LIVINGSTON and
DAUPHINOT, JJ.
 
DELIVERED:  September 21, 2006
 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 26.1(a).


[3]See Tex. R. App. P. 25.1(a)B(b),
26.1(a), 42.3.


[4]Butts
v. Capitol City Nursing Home, Inc., 705 S.W.2d 696, 697 (Tex.
1986); Doe I v. Pilgrim Rest Baptist Church, 193 S.W.3d 727, 729 (Tex.
App.CDallas
2006, pet. filed); Weik v. Second Baptist Church of Houston, 988 S.W.2d
437, 439 (Tex. App.CHouston
[1st Dist.] 1999, pet. denied).